The object of this bill is to obtain a judicial construction of a will so obscurely expressed that it is impossible to pronounce with confidence upon the intention of the testator. It is indeed sufficiently manifest that the whole legal interest in the testator's property was given by the will to his (331) son Logan. It is also apparent that the beneficial interest in this property was, to some extent and in some mode, designed to be apportioned between his sons Logan and George. The legal estate was not given to Logan for his benefit only, but for or to "the support of him and his brother George." This was the end and purpose of the donation. So far, therefore, it would seem that George was as much the declared object of the testator's bounty as Logan, and if nothing else can be found in the will to contradict this inference or to show a different intent the will must be so construed as to secure to each an equal share of this bounty. The part of the will which follows purports to be explanatory, but unfortunately the attempted explanation is the part, of all others, the least intelligible. It is thus expressed, "that is, that George gets no more than Logan if he be not extravagant." To whom do these latter words refer? If to George, is he to have more than Logan provided he be extravagant? If to Logan, in what degree is George's share to be enlarged because of Logan's extravagance? It is impossible to collect with reasonable assurance from the explanation subjoined any information as to the purpose of the testator in the previous part of the will, and therefore the inference already drawn therefrom remains unaffected by that attempted explanation. It must be declared that the defendant George is entitled to a moiety of the beneficial interest in all the testator's property.
PER CURIAM.                              Declared accordingly. *Page 271 
(332)